DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed May 27th, 2021 has been entered. Claims 1 – 4 and 7 – 8 are pending in the application. Claims 5 – 6 and 9 have been cancelled.

Drawings
The drawings filed on June 4th, 2018 have been entered and accepted.

Response to Arguments
Applicant's arguments filed May 27th, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Kubo (JP 2001334582) is structurally different from the amended independent claims 1 and 7, the examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a production method/apparatus of a three-dimensional shaped object configured to laminate unit layers by a inkjet method using ultraviolet curing ink”.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Kubo discloses that the current invention is suitable for use for an inkjet method (Para. 39). The two production methods are analogous, thus the nozzle check taught by Kubo reads on the current claims.
Regarding the argument that one of ordinary skill in the art has no motivation to modify Kubo to separate the plurality of nozzles into groups and perform a nozzle check of a part of the plurality of groups, the examiner disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Endo teaches separating a plurality of nozzles into groups and performing a nozzle check of a part of the plurality of groups. Endo also provides motivation by stating it is advantageous to divide the nozzles into groups to set the nozzles under testing sufficiently far apart from each other to avoid any blocking or obstruction (Para. 88).
Regarding the argument that the combination of Kubo and Endo does not teach a configuration that manages a plurality of nozzles in groups and performs the nozzle check of a part of the plurality of groups every time a preset number of unit layers are formed, the examiner disagrees. Endo discloses an invention wherein the nozzles provided in the head is divided into a plurality of groups as the group information (Fig. 11; Para. 85), the nozzle check of a part of the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 and 7 – 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the phrase "being cured” renders the claim indefinite because it is unclear when the curing is taking place. Is the curing occurring inside the print head, during the ejection, or after the ejection? Appropriate correction is required. Claims 2 – 4 and 8 are rejected based on dependency on claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2001/334582, using the English translation of record) in view of Endo (US 2002/0085057).
Regarding claim 1, Kubo discloses a production method of a three-dimensional shaped object configured to laminate unit layers (Para. 64), each of the unit layers being formed while droplets ejected from nozzles (ref. #221) provided in a head (ref. #22) are cured (Para. 73), the production method of the three-dimensional shaped object comprising a nozzle checking step of inspecting the nozzles (Para. 76). The nozzle checking step performs the nozzle check to identify the nozzle that has not ejected the appropriate droplets at a preset amount after having formed a particular unit layer (Para. 80 - 81). However, Kubo does not teach the nozzles are divided into a plurality of groups and the nozzle check is performed every time a preset number of unit layers are formed based on group information.
Yet, in a similar field of endeavor, Endo discloses a method for detecting the presence of an inoperative nozzle (Para. 7). This method teaches a configuration wherein the nozzles provided in the head is divided into a plurality of groups as the group information (Fig. 11; Para. 
 It would have been obvious to one of ordinary skill in the art at the time to modify the method taught by Kubo to separate the plurality of nozzles into groups and perform the nozzle checking step by group divisions, as taught by Endo. One would be motivated to make this modification to set the nozzles under testing sufficiently far apart from each other to avoid any blocking or obstruction (Endo – Para. 88).  
Regarding claim 2, Kubo in view of Endo teaches the invention disclosed in claim 1, as described above. Furthermore, Kubo teaches a method wherein nozzle rows in each of which one or more of the nozzles are arranged along a certain direction (Fig. 11, Para. 66), a type of the droplets to be ejected is different for each of the nozzle rows (Para. 66), and the nozzle checking step performs the nozzle check of a nozzle row including a nozzle that is the inspection target (Para. 77).
Regarding claim 3, Kubo in view of Endo teaches the invention disclosed in claim 1, as described above. Furthermore, Kubo teaches a method wherein, in the nozzle checking step, the nozzle check is performed on a nozzle that is to be used for a first time after having started the production in forming the particular unit layer as the inspection target (Para. 76 discloses that the nozzle inspection operation can be performed before the modeling operation).
Regarding claim 4, Kubo in view of Endo teaches the invention disclosed in claim 1, as described above. Furthermore, Kubo teaches a method wherein in the nozzle checking step, at least a preset part of the nozzles provided in the head are subjected to the nozzle check at least in one of occasions, which are every time a preset number of unit layers are formed, and in a preset time (Para. 76 discloses the timing of the nozzle inspection being performed based on an input to the computer in advance by an operator).
Regarding claim 7, Kubo discloses a production apparatus of a three-dimensional shaped object configured to laminate unit layers (Para. 64), each of the unit layers 
Yet, in a similar field of endeavor, Endo discloses an invention for detecting the presence of an inoperative nozzle (Para. 7). This invention teaches a configuration wherein the nozzles provided in the head is divided into a plurality of groups as the group information (Fig. 11; Para. 85), the nozzle check of a part of the plurality of groups is performed every time a preset number of unit layers are formed based on the group information (Para. 84; Para. 87; Para. 92).
 It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus taught by Kubo to separate the plurality of nozzles into groups and perform the nozzle checking step by group divisions, as taught by Endo. One would be motivated to make this modification to set the nozzles under testing sufficiently far apart from each other to avoid any blocking or obstruction (Endo – Para. 88).  
Regarding claim 8, Kubo in view of Endo teaches the invention disclosed in claim 7, as described above. Furthermore, Kubo teaches the apparatus further comprising: a supporting stage (modeling stage, ref. #32) that supports the three-dimensional shaped object: and a. position controller (movement control circuit, ref. #121) the head to move in a laminating direction(Para. 42), wherein the position controller performs control such that a difference in a distance between the nozzle inspection unit and a droplet ejection surface of the head stays within a preset length even in a case where at least one of the supporting stage and the head moves in the laminating direction
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743